DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kudo et al. (US 9475288) in view of Kobayashi et al. (US 2016/0016422).
Kudo et al. discloses a liquid ejection head comprising:
           a recording element substrate including an ejection port that ejects a liquid (FIG. 8, elements 11-12);
                          a flow passage member (FIG. 8, elements 41-42) provided with a flow passage (FIGs. 8, element 21) that supplies the liquid to the recording element substrate;
                          a cover member (FIG. 8, element 13) provided with an opening that exposes the ejection port, the cover member being disposed on a surface on a side on which the ejection port of the recording element substrate is formed;
                          an elastic member (FIG. 8, element 50) having elasticity disposed between the recording element substrate and the flow passage member; and
FIG. 8, element 70) that fixes the recording element substrate and the flow passage member, wherein
                           an area between the recording element substrate and the flow passage member through which the liquid flow is sealed by having the elastic member (FIG. 8, element 50) be deformed with the fixing member.
Kudo et al. however does not teach wherein the fixing member performs pressing on the recording element substrate by pressing the cover member.
Kobayashi et al. discloses an inkjet printhead in a printing apparatus comprising a recording element substrate (FIG. 8, element 52), a cover member (FIG. 8, element 45), and a fixing member (FIG. 8: The screws) that performs pressing on the recording element substrate by pressing the cover member.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the printhead assembly in Kudo’s printing apparatus to have the cover cover the printhead substrate in order to protect the printhead substrate as taught by Kobayashi et al. (paragraph [0089]).
Regarding to claim 2: wherein the cover member is formed by layering a thin plate-shaped first plate that is in contact with the surface on the side on which the ejection port of the recording element substrate is formed, and a thin plate-shaped second plate in which a hole portion in which the fixing member is inserted is formed (Kobayashi et al.: FIG. 11A, element 45 includes layer 46 and 48).
Regarding to claims 5-6: wherein the flow passage member further includes a through hole in communication with the hole portion of the cover member, the fixing member is a bolt and a nut, and the pressing is performed by fastening the bolt inserted in the through hole of the flow passage member and the nut inserted in the hole portion of the cover member, wherein the hole portion of the cover member includes a first area including an opening that is larger than a flange diameter of the nut, and a It well known in the art that the fixing member can be constructed by either a bolt and a nut or a screw. Of course, in case a bolt and a nut are used, a through hole is needed so the bolt can be inserted through to be able to contact with the nut).
Regarding to claims 10-12, 15: wherein the recording element substrate is configured to eject a plurality of types of liquid, wherein the recording element substrate includes a heating element that heats the liquid to eject the liquid (Kudo et al.: FIG. 6A: The printhead 12 ejects a plurality of ink colors. FIG. 6B: The layer 17 having heating elements for ejecting ink), wherein a plurality of the recording element substrates are disposed in a straight line in a longitudinal direction of the liquid ejection head (Kudo et al.: FIG. 6A), wherein the recording element substrate includes a supply port that supplies the liquid to a pressure chamber that includes a pressure generating element that applies a pressure to the liquid to eject the liquid, and a collection port that collects, from the pressure chamber, the liquid supplied to the pressure chamber (Kudo et al.: FIG. 6B: The layer 20 having pressure chambers 19 and collect ports from the channels 15).
Regarding to claims 13-14:, wherein a plurality of the recording element substrates are disposed in a staggered manner in a longitudinal direction of the liquid ejection head, wherein the liquid ejection head is a page wide liquid ejection head in which a plurality of the recording element substrates are arranged (These features are really well known in the art of the inkjet printhead structure that a print head comprising a plurality of printhead dies arranged in the staggered manner to from a full-width printhead assembly. As shown in Mills et al. (US 2010/0073424), FIGs. 4-5 show the printhead assembly comprising a plurality of printhead dies 24 to form the full-page printhead assembly 16 (FIG. 3C)). 
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853